Order and judgment of the County Court of Suffolk county reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for summary judgment denied, with ten dollars costs. Although plaintiff, as holder of the trade acceptances sued upon, is deemed prima facie to be a holder in due course, it was alleged that payee’s title was defective. In such event “ the burden is on the holder to prove that he or some person under whom he claims acquired the title as a holder in due course.” (Neg. Inst. Law, § 98; Karpas v. Bandler, 218 App. Div. 418.) The plaintiff, as holder of the instrument, was required “ to show under what circumstances and for what value he became such.” (Am. Ex. Nat. Bank v. N. Y. Belting, etc., Co., 148 N. Y. 698, 703.) Lazansky, P. J., Rich, Carswell, Scudder and Tompkins, JJ., concur.